Citation Nr: 0610866	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with central herniation at L3-L4 
and L4-L5, rated as 20 percent disabling prior to September 
26, 2003 and 40 percent thereafter.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1997 to 
December 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  An April 
2004 rating decision increased the rating to 40 percent 
effective September 26, 2003.  

The Board notes that the veteran also had a service 
connection claim for peripheral neuropathy, which the RO 
denied in a May 2003 rating decision.  A notice of 
disagreement was received in May 2003 and a statement of the 
case was issued in July 2003, however the veteran on his 
October 2003 Form 9 appeal indicated that he was only 
appealing his increased rating claim for the back disorder.  
Thus the Board does not have jurisdiction over the veteran's 
service connection claim for peripheral neuropathy and it is 
not currently before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder prior 
to September 26, 2003 is characterized by pain and severe 
limitation of motion; there is no manifestation of 
incapacitating episodes or neurologic abnormalities.  

2.  The veteran's service-connected low back disorder from 
September 26, 2003 is characterized by pain and severe 
limitation of motion; there is no manifestation of ankylosis, 
incapacitating episodes or neurologic abnormalities.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
increased rating for a low back disorder of 40 percent (but 
no higher) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5292 (prior 
to September 2003) and 5293 (effective from September 23, 
2002 to September 26, 2003).  

2.  From September 26, 2003, the criteria for a rating in 
excess of 40 percent for the veteran's service-connected low 
back disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5292 
(prior to September 2003), Diagnostic Codes 5237, 5243 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and December 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the December 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the December 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the December 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  
      
Regardless of whether the veteran was given adequate notice 
of the evidence necessary to establish a disability rating 
and an effective date for the rating, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby.)  The Board notes that the RO did furnish the 
veteran the December 2004 letter VCAA in which it advised him 
that it was responsible for obtaining VA medical records and 
advised him to provide information on any evidence available.  
In determining a disability rating and the effective date for 
an increased rating, consideration is given to evidence which 
shows if and when an increase in disability occurred and the 
level of the disability.  38 U.S.C.A. § 5110(b).  In view of 
the fact that the RO took appropriate action to assist the 
veteran in obtaining all such evidence, the Board concludes 
that there was no prejudice to the veteran due to any failure 
to notify him as to the type of evidence necessary to 
establish a disability rating and an effective date for an 
increase in his rating. 



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected low back disorder has been 
rated under the diagnostic code for intervertebral disc 
syndrome.  During the pendency of the veteran's appeal, the 
diagnostic criteria for evaluating intervertebral disc 
syndrome was revised, effective September 23, 2002 (see 67 
Fed. Reg. 54,345-49 (August 22, 2002)) and effective 
September 26, 2003 the criteria for evaluating general 
diseases and injuries of the spine was revised (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  However, the criteria for 
rating intervertebral disc syndrome remained essentially the 
same as the criteria effective September 23, 2002, although 
the code number was changed to Code 5243.  The veteran's 
claim was received in December 2002 and thus the revised 
criteria for intervertebral disc syndrome apply.  

Another applicable diagnostic code is the older Diagnostic 
Code 5292 for limitation of motion of the lumbar spine which 
provided that slight limitation of motion of the lumbar spine 
warrants a 10 percent rating, moderate limitation of motion 
warrants a 20 percent rating, and severe limitation of motion 
warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic 
Code, 5241 Spinal fusion; Diagnostic Code, 5242 Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The new rating criteria for intervertebral disc syndrome is 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

The Board notes that Diagnostic Code 5293 between September 
23, 2002 and September 26, 2003 provided the same rating 
criteria for assigning percentage evaluations as does the 
current Diagnostic code 5243, however Code 5293 includes 
notes indicating intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher rating.  Note (1) following Code 5293 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician and that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.

A December 2000 rating decision granted the veteran service 
connection for his low back disorder and assigned a 20 
percent evaluation based on the veteran's service medical 
records and a December 2000 VA examination providing 
diagnoses of low back problems involving previously 
demonstrated bulging discs at L-3 without thecal indentation 
and L-4 with thecal indentation, and chronic lumbosacral 
strain with spasm secondary to the above.  

VA medical records from the 2000s showed the veteran was 
treated for back pain, including chronic low back pain with 
radicular pain.  A November 2002 entry considered the 
veteran's 2000 MRI and provided a diagnosis of herniation of 
the lumbar disc with increasing pain.  A December 2002 MRI 
revealed loss of signal in the disc space of L3-L4, L4-L5, 
focal occlusion of the disc and L3-L4, central perfusion of 
the disc at L4-L5 with slight compression of both nerve 
roots, and diffuse bulging at L5-S1.  

The veteran was afforded a VA examination in March 2003.  The 
claims folder was not available for review, however the 
veteran was not prejudiced by this as the focus of the 
examination was the current level of disability.  The veteran 
complained of low back pain.  The veteran had moderately 
severe pain trying to lie in supine position.  He had midline 
low back pain when standing and walking on his toes and heels 
respectively.  The veteran appeared to have subacute 
paraspinous spasm in his back.  Deep tendon reflexes were 
non-responsive in all three-arm locations, hyperactive in 
both knees and both ankle jerks. Both MRIs dated November 
2000 and December 2002 reported midline disc protrusions 
impinging on the thecal sac.  The examiner noted that nerve 
roots could be affected by the multi-level disc protrusion.  
Straight leg raising was not accomplished without pain in 
either sitting or supine positions.  Similarly cross leg 
maneuvers were also abnormal in both sitting and supine 
positions.  The veteran could back bend 4 degrees with 
midline low back pain, which was mild.  He could forward bend 
35 degrees with midline mild low back pain.  Side bending was 
limited to 15 degrees right and left and shoulder twisting 
was limited to 25 degrees right and left, with both side 
bending and shoulder twisting causing high-grade lumbar 
paraspinous spasm on the opposite side.  The examiner noted 
that the December 2002 MRI showed disc bulging at the L5-S1 
disc and this was germane because the veteran did not lack 
any of knee jerks or ankle jerks.  However, the L5-S1 levels 
could impinge on the S1 nerve root which could cause severe 
low back symptoms and disability without knocking out either 
ankle jerk or either knee jerk and the examiner thought this 
is what was happening in the veteran's case.  The impression 
included the following: degenerative disc disease L3-4, L4-5, 
L5-S1; bulging discs documented L3-4, L4-5, and L5-S1; some 
foraminal and thecal sac encroachment secondary to the above 
at multi levels; high grade paraspinous spasm which was 
involuntary; no loss of knee or ankle jerks so no L4 or 5 
radiculitis could be documented, however the L5-S1 bulge with 
degenerative disc disease at that level could result in pain, 
reduced range of motion, spasm disability without knocking 
out the ankle jerks.  

An April 2003 VA examination found that the veteran's EMG was 
normal.  The impression was that there was no evidence of 
neuropathy or radiculopathy of the lower extremities caused 
by the lumbar spine pathology.  The examiner commented that a 
2000 MRI showed posterior central herniation of disc material 
at L3-4 and L4-5.  This indented the thecal sac and narrowed 
the lateral recesses bilaterally, which could affect nerve 
roots of L4 and L5.  The examiner noted that over the last 2 
years the veteran had intermittent, paroxysmal, shooting 
pains down either leg on occasion.  These appeared to 
resolve.  

A July 2003 VA medical record included a review of a MRI and 
found that the veteran had intermittent right radiating leg 
pain and central disc protrusion causing thecal sac 
compromise and some nerve root impingement.  An August 2003 
entry showed that the veteran had increasing pain over the 
past year and currently had left greater than right shooting 
pain down his anterior leg.  The veteran complained that the 
pain interfered with his sleep.  

The veteran's final VA examination of record was in January 
2004.  The veteran complained of constant pain.  He was not 
employed at the time of the examination.  Physical 
examination showed that the veteran could flex 30 degrees and 
had pain.  He had 15 degrees of extension with pain.  Right 
and lateral flexion in the back was 15 degrees.  The 
impression was the following: disc desiccation at L3-4, L4-5, 
L3-4 disc protrusion, L4-5 disc protrusion, L5-S1 disc 
protrusion, chronic pain, and decreased range of motion of 
the lumbar spine.  

Entitlement to an increased rating prior to September 26, 
2003

The Board finds that the evidence supports a conclusion that 
the veteran is entitled to an increased rating of 40 percent 
for his low back disorder under the older Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  VA 
medical records from the early 2000s showed the veteran had 
increasing pain and his March 2003 VA examination found that 
he could back bend 4 degrees, forward bend 35 degrees and 
side bending was limited to 15 degrees.  This approximates 
severe limitation of motion of the lumbar spine and warrants 
a 40 percent rating.  This is the highest rating available 
under the older Diagnostic Code 5292.  Diagnostic Code 5295 
for lumbosacral strain need not be considered as the highest 
rating available under this code also is 40 percent.  The 
evidence did not show incapacitating episodes requiring 
bedrest and treatment prescribed by a physician and therefore 
the veteran is not entitled to rating in excess of 40 percent 
under the code for intervertebral disc syndrome.  

Entitlement to an increased rating since September 26, 2003

The medical evidence has not demonstrated that the veteran is 
entitled to a rating higher than 40 percent under the 
diagnostic code for intervertebral disc syndrome or the 
revised general rating criteria for evaluating back 
disorders.  There is no evidence of ankylosis.  Although the 
veteran has claimed that he has had 6 incapacitating 
episodes, the evidence did not reveal that he had 
incapacitating episodes requiring bed rest and treatment 
prescribed by a physician.  

The Board notes that while the veteran reported radiating 
pain and the evidence indicated nerve impingement, the April 
2003 EMG found no radiculopathy or neuropathy.  Therefore a 
separate rating for neurological manifestations prior to and 
after September 26, 2003 need not be considered.  

The veteran has indicated that his service-connected back 
disorder has interfered with his work, however the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 40 percent rating under Diagnostic Code 
5292 is warranted prior to September 26, 2003.  A rating in 
excess of 40 percent is not warranted from September 26, 
2003.  


ORDER

Entitlement to a 40 percent rating (but no higher) for the 
veteran's service-connected low back disorder prior to 
September 26, 2003 is allowed, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  To this extent the appeal is granted.  Entitlement 
to higher rating than 40 percent from September 26, 2003 is 
denied.  To this extent the appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


